Citation Nr: 1724010	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  15-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a sleep disability.

2. Entitlement to a disability rating in excess of 40 percent on an extraschedular basis for lumbar degenerative disc disease and degenerative joint disease with recurrent joint pain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2016, the Veteran and J.C. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a February 2013 letter accompanying a January 2013 rating decision, the RO informed the Veteran his records suggested he may be entitled to an additional benefit, and asked the Veteran to respond whether he wanted to file a claim for sleep disorder secondary to his back condition.  In a February 2013 statement, the Veteran stated he wished to claim sleep problems due to his service-connected back disability.  In the July 2013 rating decision and May 2015 statement of the case, the RO denied a claim of entitlement to service connection for sleep problems/sleep apnea, to include as secondary to the Veteran's service-connected back disability.  However, throughout the appeal period the Veteran has consistently stated he is seeking an increased disability rating for his back disability due to the sleep difficulties caused by his back pain and radiculopathy of the bilateral lower extremities.  See July 2016 videoconference hearing testimony; July 2016 Veteran statement; May 2014 notice of disagreement; December 2013 Veteran statement.  The Veteran's VA treatment records also include complaints of back pain causing difficulties with sleep.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (a veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Accordingly, the Board finds that to afford the Veteran a broader scope of review, the issues before the Board encompass both a claim of entitlement to service connection for a sleep disability, as well as entitlement to an increased disability rating for the service-connected back disability on an extraschedular basis, to include sleep difficulties, as stated on the title page.

The issues of entitlement to an increased disability rating on an extraschedular basis for the Veteran's back disability and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a sleep disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, lay statements from friends and family members, VA treatment records, and identified private treatment records have been associated with the evidence of record.  A VA examination was conducted in July 2013.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In a February 2013 statement, the Veteran stated he wished to claim sleep problems due to his service-connected back disability. 

Private treatment records from the Norco Medical Clinic indicate that in December 2008, Dr. K.M. referred the Veteran for a sleep test for possible obstructive sleep apnea.  A January 2009 treatment note included an assessment of obstructive sleep apnea, and indicated the Veteran was to start using a CPAP machine.  In a February 2009 treatment note, Dr. K.M. noted the Veteran had sinus surgery to correct a deviated septum., and again assessed obstructive sleep apnea.

Upon VA examination in July 2013, the VA examiner noted the Veteran's report that obstructive sleep apnea was diagnosed in 2008 after a sleep study, and that he then used a CPAP machine.  The Veteran also reported the surgery for his septal deviation to help his sleep apnea.  The July 2013 VA examiner noted that no report regarding the original sleep study was of record, and the Veteran stated he had never had a follow-up study performed.  It was further noted the Veteran's VA treatment records do not mention sleep apnea.  The July 2013 VA examiner stated the only diagnosis as sleep apnea, diagnosed in 2008.

In multiple statements the Veteran has indicated that while he previously had sleep apnea, he no longer suffers from such a disability after the surgery for his deviated septum and losing weight.  See, e.g., July 2016 videoconference hearing testimony; July 2016 Veteran statement; May 2014 notice of disagreement; December 2013 Veteran statement.  

The Board finds that the preponderance of the evidence of record is against finding the Veteran has a diagnosis of a sleep disability during the appeal period, to include sleep apnea.  Even if the Board were to assume the Veteran's 2008 diagnosis of obstructive sleep apnea was confirmed by a sleep study, the competent and credible evidence of record does not include a diagnosis of a sleep disability to include sleep apnea during the appeal period before the Board.  The Veteran has confirmed that he no longer suffers from sleep apnea, and has not contended that any other sleep disability has been diagnosed during the appeal period.  Instead, as will be discussed below, the Veteran contends his current sleep difficulties are a manifestation of his service-connected back disability.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of a sleep disability at any time during the appeal period.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that entitlement to service connection for a sleep disability is not warranted.


ORDER

Entitlement to service connection for a sleep disability is denied.

REMAND

The Board finds the evidence of record indicates the Veteran may receive disability benefits from the Social Security Administration (SSA).  See September 2014 VA mental health note.  On remand, the AOJ should confirm whether the Veteran has ever applied for SSA disability benefits, and if so, undertake appropriate development to obtain the Veteran's SSA records.

The Veteran contends he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, specifically his back and the related radiculopathy in both lower extremities.  Private medical evidence indicates work restrictions were in place due to the Veteran's back disability in 2009.  The last VA examination regarding these disabilities was performed in August 2012, and the medical evidence of record since then does not contain much information on the functional effects due to the Veteran's service-connected disabilities.  The Veteran contends that he continues to experience restrictions on his ability to lift, sit, stand, and walk due to his service-connected disabilities.  The Veteran further contends his back disability and radiculopathy cause sleep difficulties, which in turn cause him to be exhausted all the time leading to safety hazards and the possibility he may fall asleep at a job.  See, e.g., July 2016 Veteran statement.  The Veteran's VA treatment records include complaints of sleep difficulties due to back pain and radiculopathy.  See, e.g., April 2013 VA primary care physician note.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations, severity, and functional effects due to his service-connected back disability and radiculopathy of the bilateral lower extremities, to include sleep difficulties.

At his July 2016 hearing, the Veteran testified he has remained unemployed since June 2012, when he was fired from Halliburton's wireline service because he compromised the safety of others due to fatigue related to his back disability.  See also July 2016 Veteran statement.  The Veteran's available VA treatment records indicate that as of January 2016, the Veteran had started his own business with three partners building steel barns.  See January 2016 VA mental health note; May 2015 VA primary care physician note.  VA treatment records also indicate that since June 2012 the Veteran owned a seasonal business in Ohio, and that he worked for a period of time at a gun club.  See November 2014 VA mental health note; June 2014 VA mental health note.  VA mental health treatment records include the Veteran's reports that he lost previous jobs in law enforcement as well as the job with Halliburton due to functional effects related to nonservice-connected attention deficit disorder (ADD).  See May 2013 VA mental health note.  No records or information from any of the Veteran's previous employers are of record.  On remand, the AOJ should undertake appropriate development to obtain any records regarding the Veteran's work history with Halliburton and/or the local gun club, to include any information regarding the circumstances under which he left these jobs.  The AOJ should also undertake appropriate development to obtain further information from the Veteran regarding his self-owned businesses, to include the tasks performed by the Veteran and any information necessary to determine whether such business may be considered substantially gainful employment.

On remand, the AOJ should also obtain VA treatment records from the Grand Junction VA Medical Center (VAMC) dated from July 2013 through February 2014, which are not currently of record, and updated treatment records from January 2016 to the present.

Finally, the Veteran contends a disability rating in excess of 40 percent for his service-connected back disability is warranted on an extraschedular basis due to the sleep impairments caused by his back disability and the related radiculopathy of the bilateral lower extremities.  See July 2016 videoconference hearing testimony.  The Board does not have authority to grant an extraschedular rating in the first instance, but does have the authority to decide whether the claim should be referred to the VA Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Here, the evidence of record includes the Veteran's consistent contentions that pain due to his service-connected back and radiculopathy causes sleep disturbances which result in exhaustion, which in turn has resulted in safety issues at previous jobs.  VA treatment records corroborate the Veteran's reports of sleep difficulties due to pain from his back and radiculopathy.  Accordingly, the Board finds that remand is required for referral for consideration of an extraschedular disability rating for the service-connected back disability due to sleep difficulties.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any records regarding the Veteran's employment with Halliburton's wireline service and the local gun club, to include any information regarding the circumstances under which he left these jobs.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain information from the Veteran regarding his self-owned businesses, to include a seasonal business in Ohio and a business building steel barns.  This information should include the tasks performed by the Veteran, and any information necessary to determine whether such businesses may be considered substantially gainful employment.  Any obtain records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to confirm whether the Veteran has applied for SSA disability benefits.  If so, the AOJ should obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

4. For #1 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain treatment records from the Grand Junction VAMC dated from July 2013 through February 2014, and updated VA treatment records dated from January 2016 to the present.  All obtained records should be associated with the evidentiary record.

6. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected back disability and radiculopathy of the bilateral lower extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should fully describe the functional effects of the Veteran's back disability, including radiculopathy of the bilateral lower extremities.

To the extent possible, the examiner is asked to clarify any sleep difficulties the Veteran experiences related to his service-connected back disability and/or radiculopathy of the lower extremities.  The examiner should fully describe the functional effects of any such sleep difficulties.  The examiner should specifically address the Veteran's contentions that he experiences back pain when he moves in his sleep and/or pain related to his radiculopathy which wakes him multiple times throughout the night.  The examiner should also address the Veteran's contentions that as a result he is always exhausted, leading to safety concerns while driving or at any job, and that he might fall asleep at a job.

7. After the above development has been completed, refer the Veteran's claim of entitlement to an increased disability rating for his back disability to the Under Secretary for Benefits or the Director, Compensation Service for consideration of entitlement on an extraschedular basis due to sleep difficulties in accordance with 38 C.F.R. § 3.321(b).  

8. Once the issue of entitlement to an increased disability rating for the service-connected back disability has returned from the Under Secretary for Benefits or the Director, Compensation Service, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


